Citation Nr: 1737922	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar condition, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on the need for aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2010 and February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded these matters in March 2015 and August 2016.


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran's current lumbar condition is causally related to his active service, is caused by or proximately due to his service-connected disabilities, or is aggravated by his service-connected disabilities.

2.  The probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

3.  The probative evidence of record does not show that the Veteran is in need of regular aid and attendance due to his service-connected disabilities.

4.  The Veteran did not have a service-connected disability rated as 100 percent at any time during the appeal period and the record does not show that he was substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

3.  The criteria for entitlement to special monthly compensation based on the need for regular aid and attendance or on housebound status are not met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in March 2010, February 2011, and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the Veteran's service treatment records have been lost.  The RO informed the Veteran in a letter dated in December 2012 that the service treatment records had been lost, and asked the Veteran to submit any such records he had in his possession.  The Veteran responded in December 2012, but did not indicate that he had service treatment records in his possession or submit any service treatment records.  Because the service treatment records are unavailable, there is a heightened obligation to explain findings and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a heightened benefit-of-the-doubt rule or that the legal standard for proving the claim has been lowered.  Rather, it means that the Board has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  The Board also has a heightened obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA has otherwise satisfied its duty to assist the Veteran.  The Veteran's VA treatment records and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in September 2011 and VA opinions in January 2013, August 2015, and August 2016 as to his claimed back condition.  He was also provided examinations in September 2008, May 2009, and March 2013 that provide information as to how his service-connected disabilities affect his ability to secure or follow a substantially gainful occupation.  The examiners who conducted the VA examinations and provided the VA opinions reviewed the record or took a detailed medical history from the Veteran that was consistent with the record, and considered the Veteran's reported symptomatology and medical history.  They included medical opinions that are supported by appropriate rationale and provide the information necessary to address the legal criteria in this case.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in March 2015 and August 2016.  The March 2015 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain an addendum to the January 2013 VA examination, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2015 remand, the AOJ obtained a VA addendum opinion in August 2015 that was consistent with and responsive to the March 2015 remand directives, and then readjudicated the issues on appeal in a September 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the March 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In its August 2016 remand, the Board noted that, in providing the August 2015 addendum opinion, the VA examiner indicated that she reviewed the Veteran's service treatment records, which are not of record, as well as recent VA treatment records that were also not of record.  The Board therefore directed the AOJ to obtain updated VA treatment records; obtain another VA addendum opinion clarifying whether the examiner did, in fact, review the Veteran's service treatment records and, if so, how she obtained those records; and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the August 2016 remand, the AOJ obtained and associated with the record updated VA treatment records and obtained another VA addendum opinion that was consistent with and responsive to the August 2016 remand directives.  Specifically, the examiner who provided the August 2015 VA addendum opinion provided another addendum in August 2016 indicating that she did not personally review the Veteran's service treatment records.  Rather, she reviewed only the summaries of the service treatment records included in previous VA examination reports, specifically to include the September 2008 VA examination report, and elsewhere in the record.  The AOJ then readjudicated the appeal in a September 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the August 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his lumbar condition and his service-connected ankles, as well as his need for aid and attendance.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeal was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection for Degenerative Disc Disease of the Lumbar Spine

The Veteran seeks entitlement to service connection for a lumbar condition as secondary to his service-connected disabilities of the bilateral ankles.  See VA Form 21-526b, Veteran's Supplemental Claim, received in May 2011.  He has reported that his back has hurt "off and on throughout the years", but that the current back pain began in 2007 when he lifted a small boulder.  He contends that his current lumbar condition was caused or aggravated by compensating for his service-connected disabilities of the bilateral ankles and by falls he attributes to those bilateral ankle disabilities.  See, e.g., February 2014 Board hearing transcript.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Turning the relevant evidence of record, the VA treatment records show that in August 2007, the Veteran was seen in the emergency room for a history of lumbar pain since lifting a stone three weeks prior.  A lumbar spine x-ray showed mild spondylosis involving multiple lumbar levels and mild facet arthrosis involving L5 through S1 with well-maintained vertebral body heights and intervertebral disc spaces.  In October 2007, the Veteran reported that his back had been hurting on and off for five years, and especially since lifting an object a month and a half prior.  In December 2007, lumbosacral spine imaging showed that the Veteran was in stable condition since the August 2007 x-ray, with mild spondylosis of the lumbosacral spine.  The treatment notes state, "Client lifted a boulder in July and every [sic] since he has had back pain".  Private treatment records show that in March 2008, the Veteran reported neck pain, back pain, and inability to ambulate, which had "come on slowly and gradually for months."  They indicate that the Veteran reported his back started bothering him the prior summer.  In June 2008, he underwent L2 and L3 microhemilaminectomy with discectomy and debridement.  The September 2011 VA examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine.  Thus, the record shows that the Veteran has a current disability of the lumbar spine, and the question remaining for consideration is whether the current disability of the lumbar spine is causally related to his active service or was caused or aggravated by his service-connected disabilities of the bilateral ankles.

The Board notes that the Veteran has not argued that his current lumbar spine disability is directly related to his active service.  However, a December 2009 VA treatment record indicates that he reported his back problems began shortly before he left active service.  The Veteran reported that his back would "come out of place", then pop and hurt every time he sprained his ankle, and that he would have to get someone to "pop it back in".  In that treatment note, the care provider states "bilateral leg weakness likely as not relatted [sic] to [service-connected] ankle injury, may have injured back at same time".  The same care provider stated in February 2010 "back pain/ankle pain/ leg weakness likely as not related to [service-connected] injury", and then stated in April 2010, "back trouble likely as not related to the fall off the ladder in the service".  The Board does not afford probative weight to the care provider's December 2009, February 2010, and April 2010 statements linking the Veteran's current back disabilities to his active service because they are not supported by rationale.  Moreover, the Veteran's statements to this care provider are inconsistent with previous statements made to other care providers.  Namely, although the Veteran told the care provider that he had back pain since his active service, he told another care provider in October 2007 that his back had been hurting only off and on for the prior five years.  Given the inconsistencies in the Veteran's statements, the Board finds them to be not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  As such, the care provider's December 2009, February 2010, and April 2010 statements are based on non-credible evidence and are not entitled to probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  Therefore, the Board concludes that there is no probative evidence of record showing that the Veteran's current lumbar spine disability is directly related to his active service.

As to whether the Veteran's current lumbar spine disability is caused or aggravated by his service-connected disabilities of the bilateral ankles, the September 2011 VA examiner initially opined that it is at least as likely as not that the Veteran's back condition is secondary to his service-connected disabilities of the bilateral ankles.  As a rationale for that opinion, he explained that, due to chronic bilateral ankle pain, the Veteran "compensates on his neck and back."  However, in the January 2013 addendum opinion, the examiner opined that the Veteran's current lumbar spine disability is less likely proximately due to or the result of the Veteran's service-connected disabilities.  As a rationale for that opinion, the examiner explained that the August 2007 and December 2007 VA treatment records show that the Veteran reported back pain after lifting and that in October 2007 he reported having back pain only for the prior five years.  Thus, the records show that the Veteran started to have chronic back pain since his injury in August 2007 and then the Veteran reinjured himself in later months.

The August 2015 VA examiner opined that it is not at least as likely as not that the Veteran's lumbar spine disability is aggravated beyond its natural progression by his service-connected disabilities.  As a rationale for that opinion, the examiner explained that the treatment records clearly document an emergency room visit in 2007 after the Veteran hurt his lower back in a lifting injury.  The Veteran had only mild degenerative changes at that time.  There is no indication in any treatment records that any chronic ankle condition is responsible for causing or worsening the thoracolumbarsacral spine degenerative condition.  The condition of the thoracolumbar spine on more recent films appears to indicate that there is no progression of the multilevel degenerative changes to indicate that the condition was worsened by the mild degenerative changes in the ankles.  There is not any documentation that indicated that the ankle function has an effect on the Veteran's back.  The degenerative arthritis and degenerative disc disease are more likely than not caused by and worsened by aging, gravity, and prior injury that is noted in the treatment records rather than any condition of the ankles.

The Board affords little, if any, weight to the September 2011 VA examiner's initial opinion that it is at least as likely as not that the Veteran's back condition is secondary to his service-connected disabilities of the bilateral ankles.  The examiner did not support that opinion with rationale other than to repeat the Veteran's contention that the lumbar spine disability was caused or aggravated by compensation for the service-connected ankle disabilities.  In addition, the examiner clearly meant for his January 2013 addendum opinion to replace the initial September 2011 opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board affords relatively greater weight to the September 2011 VA examiner's January 2013 addendum opinion and to the August 2015 VA examiner's August 2015 and August 2016 opinions.  Those examiners provided opinions that are consistent with the evidence of record, are based on their knowledge and expertise as physicians, and are supported by appropriate rationale.  Specifically, the examiners explained that the record shows the Veteran's current lumbar spine disability was caused by injuries sustained many years after his separation from active service and has not been aggravated by his service-connected bilateral ankle disabilities.  The August 2015 VA examiner further explained that the Veteran's particular lumbar spine disability is more likely caused or worsened by factors other than the service-connected disabilities of the bilateral ankles, including aging and gravity.  The Board therefore finds that the examiners' opinions to be greatly probative in showing that the Veteran's current lumbar spine disability is not caused or aggravated by his service-connected disabilities of the bilateral ankles.  See Nieves- Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges the Veteran's belief that his lumbar condition is caused or aggravated by his service-connected disabilities of the bilateral ankles.  The Veteran is competent to report symptoms such as pain and his belief that he compensates for his ankle disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to provide opinions as to the likely etiology of his lumbar condition or to state that the condition has been aggravated by his service-connected disabilities, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements are not probative as to the matter and do not weigh against the probative value of the VA examiners' opinions.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a lumbar condition.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that there is a single service-connected disability ratable at 60 percent or higher, or there is at least one disability ratable at 40 percent or higher and sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In this case, throughout the relevant appeal period the Veteran has been service-connected for osteonecrosis of the left ankle, rated as 20 percent disabling, and osteonecrosis of the right ankle, rated as 20 percent disabling, for a combined rating of 40 percent.  Accordingly, the schedular percentage requirements for a TDIU were not met at any time during the appeal period.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation such that referral for consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

In April 2010, the Veteran indicated that he was last employed doing construction work in August 2002, that his bilateral ankle conditions prevent him from securing or following a substantially gainful occupation, and that he has a high school education.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in April 2010.  In February 2011, he reported that he worked as a butcher prior to his work in the construction industry, and that he could not secure or follow a substantially gainful occupation due to his back and because he cannot walk.  See VA Form 21-8940 received in February 2011.  The Veteran's spouse testified at the February 2014 Board hearing that the Veteran stopped working in 2002 because he became sick with Lyme disease, had three brain lesions, and had "multiple other problems" including his bilateral ankle disabilities.

Turning to the medical evidence of record, the Veteran told the September 2008 VA examiner that he cannot walk or stand very long due to his service-connected disabilities of the bilateral ankles.  The examiner noted that the Veteran requires a wheelchair due to back pain and left ankle pain and opined that the Veteran is limited to walking 40 feet due to his ankle pain, back pain, and radiculopathy related to his back disability.  The Veteran told the May 2009 VA examiner that he has constant ankle pain and that he is unable to hunt, fish, perform routine maintenance on the house and car, or drive due to the disabilities of the bilateral ankles.  The examiner noted that the Veteran requires a wheelchair due to severe ankle pain and leg weakness.  The examiner found that the effect of the conditions on the Veteran's daily activity is that the Veteran is unable to drive, work on his car or house, hunt, or fish.

A VA Form 10-2577F, Security Prescription Form, dated in January 2007 states that the Veteran is "100% disabled" due to his ankles and back.  A "Medical Statement for Consideration of Aid & Attendance" received in February 2011 indicates that, due to organic brain syndrome, back pain, pain in the ankles and feet, diabetes, malaise, and fatigue, the Veteran requires assistance to stand and to perform certain activities of daily living.

The Veteran told the March 2013 VA examiner that he uses a motorized wheelchair due to his ankles and back.  Although the Veteran reported pain with motion of the ankles, he was able to remove and then put on his shoes and socks without any complaint of pain.  On examination, the Veteran had reduced range of motion of the ankles; had four out of five strength in the ankles, meaning that he had active movement against some resistance; and had no instability of the ankles.  The examiner opined, based on a review of the Veteran's VA treatment records and the Veteran's medical history as reported, that "there are no objective findings about the service-connected bilateral ankles to support the Veteran's claim that there is any impairment of the ankles which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  Rather, "Based on the medical evaluation and the evidence at hand, the Veteran is still potentially able to obtain and maintain a sedentary job despite his service-connected ankle conditions."  The examiner further opined that the Veteran's subjective complaints of ankle pain is disproportional to objective findings, and that any difficulty with ambulation is due to some other condition present such as back problems, peripheral neuropathy, or lack of circulation in the lower extremities.  In addition, the examiner found that the Veteran did not have loss in function of the ankles so diminished that amputation would equally serve the Veteran.

A VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, received in May 2013 indicates that the Veteran is unable to stand for long periods of time and has decreased lower extremity motor function due to leg and foot pain.  The physician who completed the form also notes that the Veteran has a shuffling gait, does not bring his feet off the floor when he walks, and has impaired balance.

After thorough consideration of the evidence of record, the Board concludes that the probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities.  Rather, it shows that he would be able to secure and follow a substantially gainful occupation at the sedentary exertional level.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  The record shows that the Veteran is unable to stand or walk for prolonged periods of time due to his service-connected disabilities.  Nevertheless, the medical evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the March 2013 VA examiner opined that the Veteran would be able to do sedentary work despite his service-connected disabilities of the bilateral ankles.  The examiner explained that the Veteran's difficulties with ambulation are largely caused by nonservice-connected disabilities, including back problems and peripheral neuropathy.  The Board affords great weight to the examiner's opinion in this regard, as it is based on an in-person examination of the Veteran and the examiner's expertise as a medical professional, and because the examiner clearly differentiated the Veteran's functional limitations that are due to his service-connected disabilities from those that are due to his nonservice-connected disabilities.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

The Board gives relatively less probative weight to the opinions of record indicating that the Veteran is cannot work.  Specifically, the opinion on the January 2007 VA Form 10-2577F that the Veteran is "100% disabled" is based on both the Veteran's service-connected disabilities of the bilateral ankles and on the Veteran's nonservice-connected back disability.  Furthermore, the physician provided no rationale for the opinion.  Moreover, the statement that the Veteran is 100 percent disabled is conclusory, does not provide information as to how the Veteran's service-connected disabilities affect his ability to work, and essentially is a determination on a nonmedical question that is reserved for VA to answer.  See Geib, 733 F.3d at `1354; see also 38 C.F.R. § 4.16; Floore, 26 Vet. App. at 381.  Similarly, the September 2008 VA examiner's opinion that the Veteran is limited to walking 40 feet, the February 2011 "Medical Statement for Consideration of Aid & Attendance", and the May 2013 VA Form 21-2680 consider both the Veteran's service-connected disabilities and nonservice-connected disabilities, and do not differentiate between the two.  Therefore, those opinions are due relatively less probative weight.

Accordingly, the most probative evidence of record shows that the Veteran is limited to sedentary work by his service-connected disabilities of the bilateral ankles.  However, his ability to perform sedentary work is not additionally limited by his service-connected disabilities.  For example, the Veteran does not have any service-connected disabilities that have been shown to limit his ability to sit, use his upper extremities, or see.  The Board acknowledges that the Veteran's nonservice-connected disabilities may further limit his functioning such that he is unable to secure or follow a substantially gainful occupation, but his nonservice-connected disabilities are not for consideration in determining whether he is entitled to a TDIU.  See 38 C.F.R. § 4.16.  The Board concludes that, as the Veteran is able to perform essentially a full range of sedentary work despite his service-connected disabilities, he is not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

In determining whether the Veteran is entitled to a TDIU, the Board has also considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. §§ 4.16.  As noted above, the Veteran has indicated that he has a high school education with no additional training.  The Board finds that the Veteran's high school education is not inconsistent with an ability to perform sedentary work of an unskilled or semi-skilled nature, such as inspection, assembly, or clerical work.  The Veteran has past work experience as a butcher and construction worker.  The Board finds that although the Veteran may no longer be able to perform his past work and has not worked in many years, his work history would not prevent him from transitioning to a sedentary occupation, or from securing or following a sedentary occupation.

The Board also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  The Veteran's assertion that he has difficulty standing and walking for long periods of time is consistent with the medical findings and opinions of record.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are consistent with a finding that the Veteran is able to secure or follow a substantially gainful sedentary occupation.

However, the Board does not find the Veteran credible in his assertion that he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities as such contentions are inconsistent with the objective medical evidence of record, as detailed above, and with the other lay witness statements of record.  Specifically, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to sedentary occupations, and do not show that he would be unable to secure or follow a substantially gainful sedentary occupation due solely to his service-connected disabilities.  Additionally, on the February 2011 VA Form 21-8940, the Veteran stated that he stopped working not only due to the service-connected disabilities of the bilateral ankles, but also due to a nonservice-connected back disability.  The Veteran's spouse testified at the February 2014 Board hearing that the Veteran stopped working due to the effects of Lyme disease, brain lesions, and multiple other problems, and not due solely his bilateral ankle disabilities.

As such, the probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran is limited to sedentary work by his service-connected disabilities.  He has a high school education and a history of working in physical occupations.  The Veteran's education and occupational experience do not further limit his ability to secure and follow substantially gainful sedentary employment of an unskilled or semi-skilled nature.  Therefore, the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation based on the need for aid and attendance or on housebound status.  Entitlement to special monthly compensation based on the need for regular aid and attendance will be granted when a veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his daily environment.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran contends that he is entitled to special monthly compensation based on the need for regular aid and attendance because he cannot stand or walk for very long without holding onto something, he uses a motorizes wheelchair, his ankles hurt constantly, and he is unable to drive.  He has reported that his spouse takes care of his medications, helps him bathe and get dressed, makes his meals, and drives him places.  See VA Form 9 received in May 2013.

In this case, the record does not show, and the Veteran does not argue, that at any point during the appeal period did he have anatomical loss or loss of use of both feet or one hand and one foot, was blind in both eyes, or was permanently bedridden as defined in 38 C.F.R. § 3.352(a).  The record also does not show, and the Veteran does not argue, that he is in frequent need of adjustment of a special prosthetic or orthopedic appliances; unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or is incapacitated such that he needs protection from the hazards or dangers inherent in his daily environment.  As such, special monthly compensation based on the need for regular aid and attendance is not warranted on any of those bases.

As for the other bases for entitlement to special monthly compensation for aid and attendance, the record includes the February 2011 "Medical Statement for Consideration of Aid & Attendance", which indicates that, due to organic brain syndrome, back pain, pain in the ankles and feet, diabetes, malaise and fatigue, the Veteran requires assistance to stand.  According to the statement, the Veteran also needs assistance bathing and tending to hygiene, but can tend to the needs of nature on his own "as long as [the] bathroom is close and he has a walker to help him get there."  He is able to feed himself, can sit up on his own, is not confined to a bed, and is able to travel.  As discussed above, March 2013 VA examiner opined that the Veteran's subjective complaints of ankle pain are disproportionate to the objective findings on examination, and that any difficulty with ambulation is due to some other condition present such as back problems, peripheral neuropathy, or lack of circulation in the lower extremities.  The VA Form 21-2680 received in May 2013 indicates that the Veteran is able to feed himself.  However, due to leg and foot pain, he needs assistance in bathing and tending to other hygiene needs because he cannot stand for long periods of time and has decreased lower extremity motor function.  In addition, the Veteran requires medication management and cannot manage his own financial affairs.  The VA treatment records show that the Veteran participates in a VA Home-Based Primary Care Program.  Records associated with his participation in that program indicate that he requires such services because his ambulation is very limited due to ankle and back pain, among other conditions.  The home health aides assist him in transfers, bathing, and toileting.

After thorough consideration of the evidence of record, the Board concludes that the probative evidence of record does not show that the Veteran meets the criteria for entitlement to special monthly compensation based on the need for aid and attendance.  In arriving at this conclusion, the Board gives no probative weight to the February 2011 "Medical Statement for Consideration of Aid & Attendance" and the May 2013 VA Form 21-2680.  Although those documents may accurately describe the Veteran's level of ability, they do not differentiate between the effects of the Veteran's service-connected disabilities and the effects of his nonservice-connected disabilities.  Special monthly compensation based on the need for aid and attendance may be granted only based on the effects of service-connected disabilities.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  On the other hand, the Board affords probative weight to the March 2013 VA examiner's opinion that the Veteran's difficulty with ambulation is due to his nonservice-connected disabilities such as back problems, peripheral neuropathy, or lack of circulation in the lower extremities.  The Board also affords probative weight to her opinion that the Veteran did not have loss in function of the ankles so diminished that amputation would equally serve the Veteran  Those conclusions are consistent with the objective findings on examination, namely, that the Veteran reported constant pain in the ankles but was able to put on his shoes and socks without any complaint of pain, that the Veteran had four out of five strength in the ankles, and that the Veteran did not have instability in the ankles.  See Nieves- Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Veteran is competent to report his belief that he needs regular aid and attendance.  The record supports his assertions to some extent, as it shows that he is actually in receipt of such services.  However, the Board finds that the probative evidence of record shows that the Veteran is not in need of such services based solely on his service-connected disabilities.  Thus, the probative evidence of record does not show that the Veteran met the requirements for special monthly compensation based on the need for regular aid and attendance under the applicable regulations.  As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

As to the claim for entitlement to special monthly compensation based on housebound status, that benefit is provided under 38 U.S.C.A. § 1114(s) if a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran is permanently housebound when he or she is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises.  38 C.F.R. § 3.350(i).

In this case, the Veteran did not have a since service-connected disability rated as 100 percent at any point during the appeal period.  Furthermore, the record does not show that the Veteran has been permanently housebound by reason of his service-connected disabilities at any time during the appeal period.  The record shows that the Veteran has been able to leave his home for doctor visits and that he is capable of being a passenger in a car.  The May 2013 VA Form 21-2680 states that the Veteran is able to go to church and to go on short excursions daily using a motorized scooter.  The record does not show that the Veteran was substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises.  Accordingly, he does not meet the criteria for entitlement to special monthly compensation at the housebound rate under 38 C.F.R. § 3.350.

The Board therefore concludes that the preponderance of the evidence is also against the claim for entitlement to special monthly compensation based on housebound status.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a lumbar condition is denied.

Entitlement to a TDIU is denied.

Entitlement to special monthly compensation based on the need for aid and attendance or on housebound status is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


